Electronically Filed
                                                               Supreme Court
                                                               SCWC-XX-XXXXXXX
                                                               15-JUL-2020
                                                               08:04 AM



                              SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I

          STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                     vs.

      FRANCIS A. GRANDINETTI, Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CASE NO. 3PC930000141)

             ORDER DENYING MOTION FOR RECONSIDERATION
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.1)

            On July 10, 2020, petitioner/defendant-appellant

Francis A. Grandinetti filed a document entitled, “Petitioner-

Defendant-Appellant on Reconsideration of Certiorari, On Ten-Day

Review, June 25, 2020 Judgment (Panel Decision); Errors”, in

which he asks this court to reconsider the June 25, 2020 order

rejecting his application for writ of certiorari.            A rejection of

an application for writ of certiorari, however, is not subject to

reconsideration.     See HRAP Rule 40.1(h) (“Neither acceptance nor

rejection of an application for a writ of certiorari shall be

subject to a motion for reconsideration in the supreme court.



      1
         Associate Justice Richard Pollack, who was a member of the court when
the petition was decided, retired from the bench on June 30, 2020.
The rejection of an application for certiorari shall be final.”).

Accordingly,

          It is hereby ordered that the motion for

reconsideration is denied.

          DATED:   Honolulu, Hawai#i, July 15, 2020.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson




                                 2